ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that JOHN J. SCOTTO, formerly of PACIFIC PALISADES, CALIFORNIA, who was admitted to the bar of this State in 1987 and who was thereafter suspended from the practice of law on December 18, 1990, be suspended indefinitely from the practice of law in this State by way of reciprocal discipline, pursuant to Rule 1:20-7;
And respondent having failed to appear and show cause before the Court on March 16, 1992, why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that the suspension of JOHN J. SCOTTO shall continue pending the further Order of the Court; and it is further
ORDERED that no application of respondent for restoration to practice in this state shall be considered unless and until *240respondent has been restored to practice in the State of California; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Administrative Guideline 23 of the Office of Attorney Ethics, which governs suspended attorneys; and it is further
ORDERED that respondent shall be served with notice of this Order by publication in the New Jersey Law Journal and in the New Jersey Lawyer; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.